Citation Nr: 1419877	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-35 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for a bilateral foot disorder.

5.  Entitlement to service connection for a right hand disorder.

6.  Entitlement to service connection for a psychiatric disorder.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection erectile dysfunction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to September 1983.   

This matter comes before the Board of Veterans' Appeals (Board) from March 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri, and North Little Rock, Arkansas, respectively.  

A hearing before the undersigned was held at the RO in February 2012.  The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Review of the record indicates that there are outstanding VA medical record, to include a March 2009 sleep study and treatment records dated from February 2010 to March 2011.  As the records are potentially relevant, they must be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain all outstanding records pertinent to the issues on appeal, to include VA treatment records dated from May 30, 2008, to September 18, 2009, from February 10, 2010, to March 11, 2011, and from May 20, 2011.  The Veteran should be asked about the existence of any non-VA treatment records, to include any private podiatry records.  

2.  Thereafter, the AMC should readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



